                                                                         Case 2:18-cv-02590-JZB Document 46 Filed 07/02/19 Page 1 of 3


                                                                 1    Tracy A. Miller, SBN 015920
                                                                      Douglas (Trey) Lynn, SBN 028054
                                                                 2    OGLETREE, DEAKINS, NASH,
                                                                 3    SMOAK & STEWART, P.C., #00504800
                                                                      2415 East Camelback Road, Suite 800
                                                                 4    Phoenix, Arizona 85016
                                                                 5    Telephone: (602) 778-3700
                                                                      Tracy.Miller@ogletreedeakins.com
                                                                 6    Trey.Lynn@ogletreedeakins.com
                                                                 7
                                                                      Attorneys for Defendants
                                                                 8
                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                 9
                                                                                                 FOR THE DISTRICT OF ARIZONA
                                                                 10
                                                                 11    Angel A. Garcia, a single man,               No. CV-18-02590-PHX-JZB
                                                                 12                        Plaintiff,               NOTICE OF TAKING DEPOSITION
                           2415 East Camelback Road, Suite 800




                                                                 13
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                              vs.
                                     (602) 778-3700




                                                                 14
                                                                       AVH Mortgage, LLC, an Arizona limited
                                                                 15    liability company; LoanDepot.com, LLC,
                                                                       a Delaware limited liability company,
                                                                 16
                                                                 17                        Defendants.

                                                                 18
                                                                 19          YOU ARE HEREBY NOTIFIED that, pursuant to Rules 26 and 30, Federal Rules

                                                                 20   of Civil Procedure, Defendants will take the deposition of the person named below, upon

                                                                 21   oral examination by stenographic and videographic recording means, at the time and

                                                                 22   place stated below before an officer authorized by law to administer oaths:

                                                                 23          PERSON TO BE EXAMINED:                   Plaintiff Angel Garcia
                                                                 24          DATE/TIME OF EXAMINATION:                Friday, July 26, 2019
                                                                                                                      beginning at 10:00 a.m.
                                                                 25
                                                                             PLACE OF EXAMINATION:                    Ogletree, Deakins, Nash,
                                                                 26                                                   Smoak & Stewart, P.C.
                                                                                                                      2415 East Camelback Road, Suite 800
                                                                 27
                                                                                                                      Phoenix, Arizona 85016
                                                                 28
                                                                        Case 2:18-cv-02590-JZB Document 46 Filed 07/02/19 Page 2 of 3



                                                                  1         Said deposition will continue from day-to-day thereafter, Saturdays, Sundays, and
                                                                  2   holidays excepted, until completed, unless otherwise agreed by the parties.
                                                                  3         DATED this 1st day of July 2019.
                                                                  4                                          Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                                  5
                                                                  6                                          By        s/Tracy A. Miller
                                                                                                                  Tracy A. Miller
                                                                  7                                               Douglas (Trey) Lynn
                                                                                                                  2415 East Camelback Road, Suite 800
                                                                  8
                                                                                                                  Phoenix, Arizona 85016
                                                                  9                                               Attorneys for Defendants
                                                                 10
                                                                 11
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13
                                     (602) 778-3700




                                                                 14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                   2
                                                                        Case 2:18-cv-02590-JZB Document 46 Filed 07/02/19 Page 3 of 3



                                                                  1
                                                                      COPIES emailed to:
                                                                  2
                                                                  3   Herder and Associates
                                                                      Marty@ CourtReportersAz.com
                                                                  4   Ann@CourtReportersAz.com
                                                                  5
                                                                      K-Video, Inc.
                                                                  6   video@k-video.com
                                                                  7
                                                                  8
                                                                  9
                                                                 10
                                                                 11
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13
                                     (602) 778-3700




                                                                 14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                           3
